—In an action, inter alia, to recover damages for medical malpractice, the plaintiff's appeal, as limited by their brief, from so much of (1) an order of the Supreme Court, Kings County (Levine, J.), dated February 3, 2000, as denied their motion to restore the action to the trial calendar, and (2) an order of the same court, dated April 28, 2000, as, upon reargument, adhered to the original determination and granted the cross motion of the defendant John Hoo dismissing the complaint insofar as asserted against him.
Ordered that the appeal from the order dated February 3, 2000, is dismissed, as that order was superseded by the order dated April 28, 2000, made upon reargument; and it is further,
Ordered that the order dated April 28, 2000, is reversed insofar as appealed from, on the law, the order dated February 3, 2000, is vacated, the motion is granted, and the cross motion is denied; and it is further,
*291Ordered that the plaintiffs are awarded one bill of costs.
In light of this Court’s opinion and order in Basetti v Nour (287 AD2d 126), the plaintiffs’ timely motion to restore the action to the trial calendar should have been granted (see, Lopez v Imperial Delivery Serv., 282 AD2d 190).
The parties’ remaining contentions are without merit. Santucci, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.